UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4635


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON ORLANDO BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-01088-RBH-1)


Submitted:   February 23, 2015            Decided:   March 18, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Benjamin Neale Garner, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon     Orlando     Brown    pled     guilty    to     possession       of    a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2012), and

was   sentenced    as    an   armed    career    criminal       to    180     months    in

prison.    He     appeals,     arguing    that     his   five        convictions       for

second degree burglary under S.C. Code Ann. § 16-11-312(A) do

not   qualify   as    predicate       felonies   for     armed       career    criminal

status.   We have held that a conviction under § 16-11-312(A) is

such a qualifying felony.              United States v. Wright, 594 F.3d
259, 266 (4th Cir. 2010).              “[W]e are bound by prior precedent

from other panels in this circuit absent contrary law from an en

banc or Supreme Court decision.”                 United States v. Ruhe, 191
F.3d 376, 388 (4th Cir. 1999).                There is no such contrary law.

Accordingly, we find no merit to Brown’s claim, and we affirm.

      We dispense with oral argument because the facts and legal

contentions     are     adequately     presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2